Case 8:20-bk-13014-MW            Doc 5 Filed 10/29/20 Entered 10/29/20 16:48:43               Desc
                                 Main Document     Page 1 of 3



 1 Michael J. Gomez, (State Bar No. 251571)
    mgomez@frandzel.com
 2 FRANDZEL ROBINS BLOOM & CSATO, L.C.
   1000 Wilshire Boulevard, Nineteenth Floor
 3 Los Angeles, California 90017-2427
   Telephone: (323) 852-1000
 4 Facsimile: (323) 651-2577

 5 Attorneys for Secured Creditor
   FARM CREDIT WEST, FLCA
 6

 7

 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                                  CENTRAL DISTRICT OF CALIFORNIA
10
                                            SANTA ANA DIVISION
11

12
     In re                                                Case No. 8:20-bk-13014-MW
13
     NORTHERN HOLDINGS, LLC,                              Chapter 11
14
                    Debtor.                               NOTICE OF CONTINUATION OF
15                                                        PERFECTION OF SECURITY
                                                          INTERESTS; DEMAND FOR ADEQUATE
16                                                        PROTECTION; AND DEMAND OF
                                                          SEQUESTRATION OF CASH
17                                                        COLLATERAL PURSUANT TO 11 U.S.C.
                                                          §§ 362(b)(3), 363(c)(4), 363(e), 546(b), AND
18                                                        552(b)
19 TO THE HONORABLE MARK S. WALLACE, UNITED STATES BANKRUPTCY

20 JUDGE; THE DEBTOR AND THE DEBTOR'S COUNSEL:

21

22            NOTICE IS HEREBY GIVEN that Farm Credit West, FLCA ("FCW"), by and through
23 its attorneys of record, gives notice pursuant to 11 U.S.C. §§ 546(b) and 5521 of the continued

24 perfection of its security interests in all rents, issues, profits, and proceeds related to, connected

25 with, or arising from those certain real properties commonly referred to as APN 026-342-039,

26 026-104-001, 027-145-022 in San Luis Obispo County, California (the "Properties"), in cash and

27

28             1
                 FCW reserves   the right supplement or amend this Notice.
     3605399.1 | 100967-0004                             1
             NOTICE OF CONTINUATION OF PERFECTION AND DEMAND FOR SEGREGATION OF CASH
                                            COLLATERAL
                                                                                  Case 8:20-bk-13014-MW               Doc 5 Filed 10/29/20 Entered 10/29/20 16:48:43            Desc
                                                                                                                      Main Document     Page 2 of 3



                                                                                   1 cash equivalents, accounts, goods, equipment, farm products, general intangibles, inventory, any

                                                                                   2 substitutions or accessions to any of the foregoing, and proceeds related thereto, connected with,

                                                                                   3 or arising from the foregoing (the "Collateral").

                                                                                   4            PLEASE TAKE FURTHER NOTICE that this Notice is given pursuant to the exception
                                                                                   5 to the automatic stay set forth in 11 U.S.C. § 362(b)(3). FCW asserts and reserves its right to seek

                                                                                   6 further relief under applicable law. Further, this notice does not constitute a waiver of any rights

                                                                                   7 and remedies under the Bankruptcy Code,2 under applicable non-bankruptcy law, or any

                                                                                   8 agreement with the Debtor.

                                                                                   9            PLEASE TAKE FURTHER NOTICE that FCW does not consent to the use of any cash
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 collateral as that term is defined in 11 U.S.C. § 363(a) and proceeds of the Collateral.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 Accordingly, demand is hereby made pursuant to 11 U.S.C. §§ 363(c)(4) and 363(e) that any cash
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 collateral or the proceeds of the Collateral be sequestered for the benefit of FCW and that an

                                                                                  13 accounting of the use of cash collateral be provided to the undersigned immediately.
                                                   (323) 852-1000




                                                                                  14

                                                                                  15 DATED: October 29, 2020                       FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                   MICHAEL J. GOMEZ
                                                                                  16

                                                                                  17

                                                                                  18                                               By: /s/ Michael J. Gomez
                                                                                                                                       MICHAEL J. GOMEZ
                                                                                  19                                                   Attorneys for Secured Creditor
                                                                                                                                       FARM CREDIT WEST, FLCA
                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28             2
                                                                                                   11 U.S.C.     § 101, et seq.
                                                                                       3605399.1 | 100967-0004                           2
                                                                                              NOTICE OF CONTINUATION OF PERFECTION AND DEMAND FOR SEGREGATION OF CASH
                                                                                                                             COLLATERAL
                                                                                  Case 8:20-bk-13014-MW             Doc 5 Filed 10/29/20 Entered 10/29/20 16:48:43                    Desc
                                                                                                                    Main Document     Page 3 of 3



                                                                                   1                               PROOF OF SERVICE OF DOCUMENT
                                                                                   2 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                                                                       address is: 1000 Wilshire Boulevard, 19th Floor, Los Angeles, California 90017-2427.
                                                                                   3
                                                                                       A true and correct copy of the foregoing document entitled (specify): NOTICE OF CONTINUATION OF
                                                                                   4 PERFECTION OF SECURITY INTERESTS; DEMAND FOR ADEQUATE PROTECTION; AND DEMAND
                                                                                       OF SEQUESTRATION OF CASH COLLATERAL PURSUANT TO 11 U.S.C. §§ 362(b)(3), 363(c)(4), 363(e),
                                                                                   5 546(b), AND 552(b) will be served or was served (a) on the judge in chambers in the form and manner
                                                                                       required by LBR 5005-2(d); and (b) in the manner stated below:
                                                                                   6
                                                                                       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
                                                                                   7 controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
                                                                                       hyperlink to the document. On (date) October 29, 2020, I checked the CM/ECF docket for this bankruptcy
                                                                                   8 case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
                                                                                       List to receive NEF transmission at the email addresses stated below:
                                                                                   9
                                                                                           •    Nancy S Goldenberg nancy.goldenberg@usdoj.gov
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10       •    Matthew D. Resnik matt@rhmfirm.com,
                                                                                                roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscill
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11            a@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rh
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                                mfirm.com;sloan@rhmfirm.com
                                                                                  12       •    United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                  13                                                                Service information continued on attached page
                                                   (323) 852-1000




                                                                                  14 2. SERVED BY UNITED STATES MAIL:
                                                                                       On (date) , I served the following persons and/or entities at the last known addresses in this bankruptcy
                                                                                  15 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
                                                                                       States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
                                                                                  16 declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                  17

                                                                                  18                                                                Service information continued on attached page

                                                                                  19 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
                                                                                       (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
                                                                                  20 October 29, 2020, I served the following persons and/or entities by personal delivery, overnight mail
                                                                                       service, or (for those who consented in writing to such service method), by facsimile transmission and/or
                                                                                  21 email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
                                                                                       mail to, the judge will be completed no later than 24 hours after the document is filed.
                                                                                  22
                                                                                       Honorable Mark S. Wallace
                                                                                  23 United States Bankruptcy Court
                                                                                       Central District of California
                                                                                  24 Ronald Reagan Federal Building and Courthouse
                                                                                       411 West Fourth Street, Suite 6135 / Courtroom 6C
                                                                                  25 Santa Ana, CA 92701-4593
                                                                                                                                                    Service information continued on attached page
                                                                                  26
                                                                                       I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                                                                  27
                                                                                         October 29, 2020               David T. Moore                          /s/ David T. Moore
                                                                                  28     Date                           Type Name                               Signature
                                                                                       3605399.1 | 100967-0004                               3
                                                                                               NOTICE OF CONTINUATION OF PERFECTION AND DEMAND FOR SEGREGATION OF CASH
                                                                                                                              COLLATERAL
